DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bentley Olive on 06-23-2022.

The application has been amended as follows: 

Claim 1 should be (at the final paragraph):
“…analyzing properties of the at least one of the liquid and the analyte interest, wherein analyzing properties 

Claim 9 should be:
9.  The method of claim 1, wherein analyzing properties further comprises at least one of analyzing a density property via only a perpendicular orientation of the plurality of covered fluidic channels, analyzing a product of a fluid viscosity and density via a parallel orientation of the plurality of covered fluidic channels, and analyzing a fluid viscosity via a combination of the parallel and the perpendicular orientation of the plurality of covered fluidic channels.

Claim 11 should be (at the final paragraph):
“…wherein the predetermined orientation 

Claim 13 should be:
13.  The characterization device of claim 11, wherein the orientation further comprises at least one of a parallel orientation to sense a product of a fluid viscosity and density, a perpendicular orientation to sense a density property, and a combination of the parallel orientation and the perpendicular orientation to sense a fluid viscosity.

Claim 23 should be (at the final paragraph): wherein the orientation 

Claim 30 should be:
30.  The method of claim 23, wherein the predetermined orientation further comprises at least one of a parallel orientation to sense a product of a fluid viscosity and density, a perpendicular orientation to sense a density property, and a combination of the parallel orientation and the perpendicular orientation to sense a fluid viscosity.

Allowable Subject Matter
Claims 1, 4-7, 9, 11, 13, 15, 17-20, 23, 30, and 32-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852